DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application  CN 202010715764.4, filed with the Office on 08/02/2021. Accordingly, the earliest effective filing date was recognized as 07/23/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN 209130622 U; listed as Cite No. 3 under Foreign Patent Documents, in the IDS filed on 06/30/2021; English Machine Translation provided in PDF form and referred to hereinafter as “Cheng”) in view of Liu et al (CN 210323449 U; English Machine Translation provided in PDF form and referred to hereinafter as “Liu”).

Re Claim 1:
Cheng discloses a ring light guide (atmosphere lamp 10, shown in at least Figs 1-2 and described below), comprising: 
a ring body (light guide bar 11) having a light exit a top surface (surface facing out of the page in the view shown in Fig 1) and a bottom surface (surface facing into the page in the view shown in Fig 1), the top surface (facing out of page in Fig 1) and the bottom surface (facing into page in Fig 1) being two opposite ring surfaces of the ring body (shown in Figs 1-2), , the ring body (11) comprising two linear portions and two curved portions (shown in Figs 1-2 and described in least the top paragraph of PDF Page 4 as the strip 11 is composed of the following four edges, wherein the first edge and the second edge is a straight edge are set in parallel, a third edge and a fourth edge is arc-shaped, the four sides are connected end to end to form the whole light guide bar, and the arc circle centre of the third edge and the fourth edge of the level range surrounding the outline of the light guide strip), wherein the two linear portions are parallel to each other, and the two curved portions are connected between the two linear portions to form a closed ring body (configuration shown in Figs 1-2 and described on at least PDF Page 4); and 
at least one light incident portion (light source adapter 13) disposed on the ring body (shown in Figs 1-2), the light incident portion (13) protruding from a lateral side of the ring body (protruding from 11, shown in Figs 1-2) and having a light incident surface (surface of first end 131 facing away from 11 and perpendicular to a plane where the second end 132 and the light outlet hole 122K meet).
Cheng at least suggests the top surface is a light exit surface due to the configuration shown in Figs 1-2 and lack of a negative limitation regarding light emissive surfaces in the disclosure. In combination of the drawing and description and since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting the top surface is a light exit surface.
With regard to the light incident surface, Cheng at least suggests a plane where the light incident surface lies (plane that lies perpendicular with the plane shown in the view of Fig 1) crosses a plane where the light exit surface lies (plane shown in Fig 1) due to the configuration shown in Fig 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized Cheng as at least suggesting a plane where the light incident surface lies crosses a plane where the light exit surface lies.
With further regard to the ring body, Cheng at least suggest the ring body (11) having a plurality of optical structures disposed along the ring body by the description of the problem can be selected, visual angle difference can also be abrasive micro-structure is formed on the inner surface of the light guide bar 11 the light exit surface so that the emitted ray to produce scattering effect, the light beams along a fixed direction caused by the exit and the like on PDF Page, about a third of the way down and above the claims. The examiner notes that “inner surface of the light guide bar 11 the light exit surface” was interpreted as – inner surface of the light guide bar 11 and light exit surface –. 
Cheng at least suggests the at least one light incident portion (13) disposed on at least one of the two linear portions of the ring body due to the description in the top portion of PDF Page 4 as the light source unit 12 further can be symmetrically arranged in the light guide bar 11 of the other position, specifically the first edge and the second edge since the light source unit 12 is attached to the ring body (11) by the at least one incident portion (13) as shown in Figs 1-2.
Cheng does not explicitly disclose wherein the plurality of optical structures disposed on the ring portion are arranged in multiple rows, and a connection line of adjacent optical structures of adjacent rows includes an angle.
Liu teaches a plurality of optical structures (optical wave points 109) disposed on the ring portion (disposed on ring-shaped body 101, shown in at least Fig 2-3) are arranged in multiple rows (shown in Figs 2-3), and a connection line of adjacent optical structures of adjacent rows includes an angle (angles of connection lines shown in Fig 2 of Liu with the examiner’s annotations, below).
Figure 2 of Liu with the examiner's annotations

    PNG
    media_image1.png
    980
    1216
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of optical structures of Cheng in the configuration taught in at least principle by Liu for the benefit of light uniformity (Liu: PDF Page 7, first paragraph).
Due to the combination above, Cheng  at least suggests wherein the plurality of optical structures disposed on the linear portions are arranged in multiple rows parallel to an extension direction of the linear portions, and a connection line of adjacent optical structures of adjacent rows includes an angle with the extension direction of the linear portion, since the plurality of wherein the plurality of optical structures disposed on the linear portions are arranged in multiple rows parallel to an extension direction of the linear portions, and a connection line of adjacent optical structures of adjacent rows includes an angle with the extension direction of the linear portion.
With regard to the angle, Cheng at least suggests an equivalent angle (angle shown in Fig 2 of Liu with the examiner’s annotations, above) to the claimed angle of 60 degrees for the purpose of light uniformity (Liu: PDF Page 7, first paragraph) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting an equivalent angle  to the claimed angle of 60 degrees for the purpose of light uniformity.
Re Claim 2:
Cheng does not explicitly disclose wherein the plurality of optical structures has a distribution density increasing from the light incident surface along the extension direction of the linear portion.
Liu teaches wherein a plurality of optical structures has a distribution density increasing from a light incident surface along a ring body extension (shown in Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of optical structures of Cheng (as configured in view of Liu) as taught in at least principle by Liu for the benefit of light uniformity (Liu: PDF Page 7, first paragraph).
Due to the combination above, Cheng at least suggests the plurality of optical structures has the distribution density increasing from the light incident surface along the extension direction of the linear portion since the plurality of optical structures (Liu: 109) would have been disposed on the entire ring body (11) specifically including the first and second edges (first and second edges, described above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein the distribution density increasing from the light incident surface along the extension direction of the linear portion.
Re Claim 3:
With further regard to distribution density, Cheng at least suggests the distribution density increases exponentially by the density distribution shown in Fig 2 of Liu. More specifically, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the distribution density shown in Fig 2 of Liu increases by at least some exponent over a distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting the distribution density increases exponentially.
Re Claim 4:
With further regard to the light incident portion (13), Cheng at least suggests an equivalent angular portion to the claimed light incident portion is an angular portion with an angle equal to or larger than 60 degrees and less than 90 degrees for the purpose of guiding light into the ring body since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929);  MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting an equivalent angular portion to the claimed light incident portion is an angular portion with an angle equal to or larger than 60 degrees and less than 90 degrees for the purpose of guiding light into the ring body.
Re Claim 5:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein on the plane where the light incident surface lies, the light incident surface has a size larger than a size of a cross section of the ring body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein on the plane where the light incident surface lies, the light incident surface has a size larger than a size of a cross section of the ring body.
Re Claim 6:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein a normal to the light incident surface is substantially parallel to the extension direction of the linear portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein a normal to the light incident surface is substantially parallel to the extension direction of the linear portion.
Re Claim 7:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein the at least one light incident portion includes at least one pair of light incident portions correspondingly disposed on the two linear portions, respectively, specifically the first edge and the second edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein the at least one light incident portion includes at least one pair of light incident portions correspondingly disposed on the two linear portions, respectively.

Claims 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Liu and Madelin (US 20100315816 A1).
Re Claim 8:
Cheng discloses a light source module (described below) comprising:
a ring light guide (atmosphere lamp 10, shown in at least Figs 1-2 and described below), comprising: 
a ring body (light guide bar 11) having a light exit a top surface (surface facing out of the page in the view shown in Fig 1) and a bottom surface (surface facing into the page in the view shown in Fig 1), the top surface (facing out of page in Fig 1) and the bottom surface (facing into page in Fig 1) being two opposite ring-shaped surfaces of the ring body (shown in Figs 1-2), , the ring body (11) comprising two linear portions and two curved portions (shown in Figs 1-2 and described in least the top paragraph of PDF Page 4 as the strip 11 is composed of the following four edges, wherein the first edge and the second edge is a straight edge are set in parallel, a third edge and a fourth edge is arc-shaped, the four sides are connected end to end to form the whole light guide bar, and the arc circle centre of the third edge and the fourth edge of the level range surrounding the outline of the light guide strip), wherein the two linear portions are parallel to each other, and the two curved portions are connected between the two linear portions to form a closed ring body (configuration shown in Figs 1-2 and described on at least PDF Page 4); and 
at least one light incident portion (light source adapter 13) disposed on the ring body (shown in Figs 1-2), the light incident portion (13) protruding from a lateral side of the ring body (protruding from 11, shown in Figs 1-2) and having a light incident surface 
at least one light source (light source unit 12) disposed corresponding to the at least one light incident portion (shown in Figs 1-2), the light source (12) providing a light into the ring light guide (11) from the light incident surface (from 13 due to the configuration shown in Figs 1-2).
With regard to the top surface, Cheng at least suggests the top surface is a light exit surface due to the configuration shown in Figs 1-2 and lack of a negative limitation regarding light emissive surfaces in the disclosure. In combination of the drawing and description and since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting the top surface is a light exit surface.
With regard to the light incident surface, Cheng at least suggests a plane where the light incident surface lies (plane that lies perpendicular with the plane shown in the view of Fig 1) crosses a plane where the light exit surface lies (plane shown in Fig 1) due to the configuration shown in Fig 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized Cheng as at least suggesting a plane where the light incident surface lies crosses a plane where the light exit surface lies.
With further regard to the ring body, Cheng at least suggest the ring body (11) having a plurality of optical structures disposed along the ring body by the description of the problem can be selected, visual angle difference can also be abrasive micro-structure is formed on the inner surface of the light guide bar 11 the light exit surface so that the emitted ray to produce scattering effect, the light beams along a fixed direction caused by the exit and the like on PDF Page, about a third of the way down and above the claims. The examiner notes that “inner surface of the light guide bar 11 the light exit surface” was interpreted as – inner surface of the light guide bar 11 and light exit surface –. 
With further regard to the light incident portion (13), Cheng at least suggests the at least one light incident portion (13) disposed on at least one of the two linear portions of the ring body due to the description in the top portion of PDF Page 4 as the light source unit 12 further can be symmetrically arranged in the light guide bar 11 of the other position, specifically the first edge and the second edge since light source unit 12 is attached to the at least one incident portion (13) as shown in Figs 1-2.
Cheng does not disclose a reflector disposed on the bottom surface of the ring body to reflect the light toward the light exit surface.
The examiner takes Official Notice that reflectors disposed on a bottom surface of a ring body to reflect light was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Cheng by including a well-known reflector for the benefit of improving illumination efficiency. 
does not explicitly disclose wherein the plurality of optical structures disposed on the ring portion are arranged in multiple rows, and a connection line of adjacent optical structures of adjacent rows includes an angle.
Liu teaches a plurality of optical structures (optical wave points 109) disposed on the ring portion (disposed on ring-shaped body 101, shown in at least Fig 2-3) are arranged in multiple rows (shown in Figs 2-3), and a connection line of adjacent optical structures of adjacent rows includes an angle (angles of connection lines shown in Fig 2 of Liu with the examiner’s annotations, below).
Figure 2 of Liu with the examiner's annotations

    PNG
    media_image1.png
    980
    1216
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of optical structures of Cheng in the configuration taught in at least principle by Liu for the benefit of light uniformity (Liu: PDF Page 7, first paragraph).
Due to the combination above, Cheng  at least suggests wherein the plurality of optical structures disposed on the linear portions are arranged in multiple rows parallel to an extension direction of the linear portions, and a connection line of adjacent optical structures of adjacent rows includes an angle with the extension direction of the linear portion, since the plurality of optical structures (Liu: 109) would have been disposed on the entire ring body (11) specifically including the first and second edges (first and second edges, described above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein the plurality of optical structures disposed on the linear portions are arranged in multiple rows parallel to an extension direction of the linear portions, and a connection line of adjacent optical structures of adjacent rows includes an angle with the extension direction of the linear portion.
Due to the combination above, Cheng at least suggests the plurality of optical structures guiding the light along an extension direction of the ring body to emit out of the ring body from the light exit surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting the plurality of optical structures guiding the light along an extension direction of the ring body to emit out of the ring body from the light exit surface.
Cheng at least suggests an equivalent angle (angle shown in Fig 2 of Liu with the examiner’s annotations, above) to the claimed angle of 60 degrees for the purpose of light uniformity (Liu: PDF Page 7, first paragraph) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting an equivalent angle  to the claimed angle of 60 degrees for the purpose of light uniformity.
Cheng does not explicitly disclose a diffuser disposed on a ring body the light exit surface to homogenize the light emitted from the light exit surface.
Madelin teaches a diffuser (lens 31, Fig 5) disposed on a ring body (disposed on reflector 2, Fig 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Cheng (as modified in view of Liu) by including a diffuser as taught in at least Madelin for the benefit of graduated diffused light (Madelin: ¶¶ 0068-0069).
Due to the combination above, Cheng at least suggests the diffuser disposed on a ring body the light exit surface to homogenize the light emitted from the light exit surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective diffuser disposed on a ring body the light exit surface to homogenize the light emitted from the light exit surface.
Re Claim 10:
Cheng does not explicitly disclose wherein the plurality of optical structures has a distribution density increasing from the light incident surface along the extension direction of the ring body.
Liu teaches wherein a plurality of optical structures has a distribution density increasing from a light incident surface along a ring body extension (shown in Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of optical structures of Cheng (as configured in view of Liu) as taught in at least principle by Liu for the benefit of light uniformity (Liu: PDF Page 7, first paragraph).
Due to the combination above, Cheng at least suggests the plurality of optical structures has the distribution density increasing from the light incident surface along the extension direction of the ring body since the plurality of optical structures (Liu: 109) would have been disposed on the entire ring body (11) specifically including the first and second edges (first and second edges, described above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein the distribution density increasing from the light incident surface along the extension direction of the ring body.

Re Claim 11:
With further regard to distribution density, Cheng at least suggests the distribution density increases exponentially by the density distribution shown in Fig 2 of Liu. More specifically, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the distribution density shown in Fig 2 of Liu increases by at least some exponent over a distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting the distribution density increases exponentially.
Re Claim 12:
With further regard to the light incident portion (13), Cheng at least suggests an equivalent angular portion to the claimed light incident portion is an angular portion with an angle equal to or larger than 60 degrees and less than 90 degrees for the purpose of guiding light into the ring body since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929);  MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting an equivalent angular portion to the claimed light incident portion is an angular portion with an angle equal to or larger than 60 degrees and less than 90 degrees for the purpose of guiding light into the ring body.
Re Claim 13:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein on the plane where the light incident surface lies, the light incident surface has a size larger than a size of a cross section of the ring body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein on the plane where the light incident surface lies, the light incident surface has a size larger than a size of a cross section of the ring body.
Re Claim 14:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein a normal to the light incident surface is substantially parallel to the extension direction of the linear portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Cheng as at least suggesting wherein a normal to the light incident surface is substantially parallel to the extension direction of the linear portion.
Re Claim 15:
With further regard to the light incident surface, due to the disclosure and suggestions of Cheng described in claim 1 above as well as the configuration shown in Fig 1, Cheng at least suggests wherein the at least one light incident portion includes at least one pair of light incident portions correspondingly disposed on the two linear portions, respectively, specifically wherein the at least one light incident portion includes at least one pair of light incident portions correspondingly disposed on the two linear portions, respectively.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Cheng, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the lens as set forth in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brien et al (US 20190063730 A1) discloses a light source module comprising a ring lightguide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875